Citation Nr: 1819140	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  10-06 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for peroneal tendon subluxation.

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected peroneal tendon subluxation, status post fracture of the right tibia with residuals of right ankle joint pain, and/or right flatfoot deformity.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Carter, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from April 2005 to August 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In the January 2010 substantive appeal, VA Form 9, the Veteran requested a Travel Board hearing.  In June 2012, the Veteran was notified by letter that she was scheduled for a Travel Board hearing in July 2012.  The June 2012 notice was sent to the most recent address of record.  The Veteran failed to appear for the July 2012 hearing and her request for a hearing was considered withdrawn.  38 C.F.R. § 20.704(d) (2017).

In October 2014 and October 2016, the Board, in part, remanded the issues listed on the title page for additional evidentiary development, and they have been returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

As noted above, the issues on appeal were remanded by the Board in October 2014 and October 2016.  In October 2014, the Board directed the AOJ, in part, to ascertain whether the Veteran receives VA treatment, and if so, secure for the record copies of complete clinical records of all VA treatment the Veteran has received for the claimed disabilities.  Nevertheless, as of this date, there is no indication of record that this requested development in the October 2014 remand was attempted by the AOJ other than a written notation that there was no CAPRI record in November 2015.  However, in the March 2016 VA Disability Benefits Questionnaire (DBQ) medical opinion, a VA examiner noted the Veteran reported currently receiving all medical care through the VA Medical Center (VAMC) as well as noted review of these VAMC treatment records.  Additional records were reviewed in CPRS, VistaWeb, and "JLV."  "[A] remand by . . . the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the October 2014 remand is necessary prior to appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.

Next, during the course of the appeal for entitlement to service connection for a low back disability, the Veteran was provided a VA examination in January 2009.  Following the clinical evaluation and reliance on the Veteran's verbal medical history, the examiner rendered a diagnosis of low back strain, but did not provide medical opinions on a direct basis (to include consideration of in-service treatment for low back pain in August 2005) or on a secondary basis (as raised by the Veteran's representative in an October 2014 written brief).  As a result, the Board directed the AOJ in October 2014 to, in part, obtain a VA medical opinion regarding the existence and etiology of any low back disability on direct and secondary bases.  In the March 2016 VA DBQ examination for back (thoracolumbar spine) conditions, the VA examiner noted the Veteran's in-service diagnosis of lower lumbar back sprain, and concluded in the VA DBQ medical opinion that there was no finding of a diagnosable back condition.

Nevertheless, in light of the Veteran's documented in-service treatment for low back pain in August 2005 and diagnosis of low back strain as provided by the January 2009 VA examiner during the appeal period (even if since resolved), a remand is needed to obtain additional VA medical opinions to determine the etiology of that diagnosis on direct and secondary bases.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing that the requirement of a "current disability" is fulfilled if a "claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").  When VA undertakes to provide a VA examination and/or medical opinion, it must ensure that the examination and/or opinion is adequate.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all outstanding VA treatment records, as identified in the March 2016 VA DBQ medical opinion.

If the AOJ cannot locate such records it must specifically document the attempts that were made to locate them and the Veteran must be notified.

2.  Return the Veteran's claims file to the examiner who conducted the March 2016 VA examination for back conditions and provided the March 2016 VA medical opinion so supplemental opinions may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  A new examination is only required if deemed necessary by the examiner.

Although an independent review of the claims file is required, the Board calls the examiner's attention to the January 2009 VA examination which documents a diagnosis of low back strain during the appeal period.

The examiner must opine as to the following: 

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back strain (even if since resolved) began during active service or is related to an incident of service, to include treatment for low back pain in August 2005.

b. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back strain (even if since resolved) was proximately due to or the result of her service-connected peroneal tendon subluxation, status post fracture of the right tibia with residuals of right ankle joint pain, and/or right flatfoot deformity.

c. Whether it is at least as likely as not that the Veteran's low back strain (even if since resolved) was aggravated beyond its natural progression by her service-connected peroneal tendon subluxation, status post fracture of the right tibia with residuals of right ankle joint pain, and/or right flatfoot deformity.

The examiner must provide all findings, along with a complete rationale for his or her opinions in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

3.  Then, the AOJ should review the medical opinions and examination report (if provided) to ensure that the requested information was provided.  If any opinion is deficient in any manner, the AOJ must implement corrective procedures.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

